Name: Council Regulation (EU) NoÃ 1180/2013 of 19Ã November 2013 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  international law
 Date Published: nan

 22.11.2013 EN Official Journal of the European Union L 313/4 COUNCIL REGULATION (EU) No 1180/2013 of 19 November 2013 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EC) No 2371/2002 (1) requires that measures governing access to waters and resources and the sustainable pursuit of fishing activities be established taking into account the scientific, technical and economic advice available and, in particular, the report drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF) as well as in the light of any advice received from regional advisory councils. (2) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities by fishery or group of fisheries, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be distributed among Member States in such a way as to assure each Member State relative stability of fishing activities for each stock or fishery with due regard to the objectives of the Common Fisheries Policy established in Regulation (EC) No 2371/2002. (3) The total allowable catches (TACs) should be established on the basis of the scientific advice available, taking into account biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of opinions expressed during the consultation of stakeholders, in particular at meetings with the regional advisory councils concerned. (4) For stocks subject to specific multiannual plans, the fishing opportunities should be established in accordance with the rules laid down in those plans. Consequently, catch limits and fishing effort limits for the cod stocks in the Baltic Sea should be established in accordance with the rules laid down in Council Regulation (EC) No 1098/2007 (2) (the Baltic Sea Cod Plan). (5) In the light of the scientific advice, flexibility in the management of the fishing effort for cod stocks in the Baltic Sea can be introduced without jeopardising the objectives of the Baltic Sea Cod Plan and without causing an increase in fishing mortality. Such flexibility would allow for more efficient management of the fishing effort where quotas are not allocated equally among the fleet of a Member State and would facilitate swift reactions to quota exchanges. A Member State should, therefore, be allowed to allocate to vessels flying its flag additional days absent from port where an equal amount of days absent from port is withdrawn from other vessels flying its flag. (6) The use of fishing opportunities as set out in this Regulation should be subject to Council Regulation (EC) No 1224/2009 (3), and in particular provisions concerning the recording of catches and fishing effort and the information on data on the exhaustion of fishing opportunities. It is therefore necessary to specify the codes relating to landings of stocks subject to this Regulation which are to be used by the Member States when sending data to the Commission. (7) In accordance with Council Regulation (EC) No 847/96 (4), the stocks that are subject to the various measures referred to therein must be identified. (8) In order to avoid interruption of fishing activities and to ensure the livelihood of Union fishermen, it is important to open the fisheries covered by this Regulation as from 1 January 2014. For reasons of urgency, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation fixes the fishing opportunities for certain fish stocks and groups of fish stocks in the Baltic Sea for 2014. Article 2 Scope This Regulation applies to Union vessels operating in the Baltic Sea. Article 3 Definitions For the purposes of this Regulation the following definitions apply: (a) International Council for the Exploration of the Sea (ICES) zones means the geographical areas specified in Annex I to Council Regulation (EC) No 2187/2005 (5); (b) Baltic Sea means ICES Subdivisions 22-32; (c) Union vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (d) total allowable catch (TAC) means the quantity that can be taken from each stock each year; (e) quota means a proportion of the TAC allocated to the Union, a Member State or a third country; (f) day absent from port means any continuous period of 24 hours or part thereof during which a vessel is not present in a port. CHAPTER II FISHING OPPORTUNITIES Article 4 TACs and allocations The TACs, the quotas and the conditions functionally linked thereto, where appropriate, are set out in Annex I. Article 5 Special provisions on allocations 1. The allocation of fishing opportunities among Member States, as set out in this Regulation, shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Articles 37, 105, 106 and 107 of Regulation (EC) No 1224/2009. 2. Except where otherwise specified in Annex I to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to a precautionary TAC and Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to an analytical TAC. Article 6 Conditions for landing catches and by-catches Fish from stocks for which catch limits are established shall be retained on board or landed only if the catches and by-catches have been taken by vessels of a Member State having a quota and that quota is not exhausted. Article 7 Fishing effort limits 1. Fishing effort limits are set out in Annex II. 2. The limits referred to in paragraph 1 shall also apply to ICES subdivisions 27 and 28.2, unless the Commission has taken a decision in accordance with Article 29(2) of Regulation (EC) No 1098/2007 to exclude those subdivisions from the restrictions provided for in Article 8(1)(b), Article 8(3), (4) and (5) and Article 13 of that Regulation. 3. The limits referred to in paragraph 1 shall not apply to ICES subdivision 28.1, unless the Commission has taken a decision in accordance with Article 29(4) of Regulation (EC) No 1098/2007 that the restrictions provided for in Article 8(1)(b)and Article 8(3), (4) and (5) of Regulation (EC) No 1098/2007 shall apply to that subdivision. CHAPTER III FINAL PROVISIONS Article 8 Data transmission When Member States send the Commission data relating to landings of quantities of stocks caught, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, they shall use the stock codes set out in Annex I to this Regulation. Article 9 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 2013. For the Council The President L. LINKEVIÃ IUS (1) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (OJ L 358, 31.12.2002, p. 59). (2) Council Regulation (EC) No 1098/2007 of 18 September 2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 779/97 (OJ L 248, 22.9.2007, p. 1). (3) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (4) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (5) Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound, amending Regulation (EC) No 1434/98 and repealing Regulation (EC) No 88/98 (OJ L 349, 31.12.2005, p. 1). ANNEX I TACs APPLICABLE TO UNION VESSELS IN AREAS WHERE TACs EXIST BY SPECIES AND BY AREA The following tables set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and conditions functionally linked thereto, where appropriate. The references to fishing zones are references to ICES zones, unless otherwise specified. The fish stocks are referred to following the alphabetical order of the Latin names of the species. For the purposes of this Regulation, the following comparative table of Latin names and common names is provided: Scientific name Alpha-3 code Common name Clupea harengus HER Herring Gadus morhua COD Cod Pleuronectes platessa PLE Plaice Salmo salar SAL Atlantic salmon Sprattus sprattus SPR Sprat Species : Herring Clupea harengus Zone : subdivisions 30-31 HER/3D30.; HER/3D31. Finland 112 977 Analytical TAC Sweden 24 823 Union 137 800 TAC 137 800 Species : Herring Clupea harengus Zone : subdivisions 22-24 HER/3B23.; HER/3C22.; HER/3D24. Denmark 2 769 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 10 900 Finland 1 Poland 2 570 Sweden 3 514 Union 19 754 TAC 19 754 Species : Herring Clupea harengus Zone : Union waters of subdivisions 25-27, 28.2, 29 and 32 HER/3D25.; HER/3D26.; HER/3D27.; HER/3D28.2; HER/3D29.; HER/3D32. Denmark 2 480 Analytical TAC Germany 658 Estonia 12 664 Finland 24 721 Latvia 3 125 Lithuania 3 291 Poland 28 085 Sweden 37 701 Union 112 725 TAC Not relevant Species : Herring Clupea harengus Zone : subdivision 28.1 HER/03D.RG Estonia 14 186 Analytical TAC Latvia 16 534 Union 30 720 TAC 30 720 Species : Cod Gadus morhua Zone : Union waters of subdivisions 25-32 COD/3D25.; COD/3D26.; COD/3D27.; COD/3D28.; COD/3D29.; COD/3D30.; COD/3D31.; COD/3D32. Denmark 15 147 Analytical TAC Germany 6 025 Estonia 1 476 Finland 1 159 Latvia 5 632 Lithuania 3 710 Poland 17 440 Sweden 15 345 Union 65 934 TAC Not relevant Species : Cod Gadus morhua Zone : subdivisions 22-24 COD/3B23.; COD/3C22.; COD/3D24. Denmark 7 436 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 3 636 Estonia 165 Finland 146 Latvia 615 Lithuania 399 Poland 1 990 Sweden 2 650 Union 17 037 TAC 17 037 Species : Plaice Pleuronectes platessa Zone : Union waters of subdivisions 22-32 PLE/3B23.; PLE/3C22.; PLE/3D24.; PLE/3D25.; PLE/3D26.; PLE/3D27.; PLE/3D28.; PLE/3D29.; PLE/3D30.; PLE/3D31.; PLE/3D32. Denmark 2 443 Precautionary TAC Germany 271 Poland 511 Sweden 184 Union 3 409 TAC 3 409 Species : Atlantic salmon Salmo salar Zone : Union waters of subdivisions 22-31 SAL/3B23.; SAL/3C22.; SAL/3D24.; SAL/3D25.; SAL/3D26.; SAL/3D27.; SAL/3D28.; SAL/3D29.; SAL/3D30.; SAL/3D31. Denmark 22 087 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 2 457 (1) Estonia 2 245 (1) Finland 27 541 (1) Latvia 14 049 (1) Lithuania 1 651 (1) Poland 6 700 (1) Sweden 29 857 (1) Union 106 587 (1) TAC Not relevant Species : Atlantic salmon Salmo salar Zone : Union waters of subdivision 32 SAL/3D32. Estonia 1 344 (2) Precautionary TAC Finland 11 762 (2) Union 13 106 (2) TAC Not relevant Species : Sprat Sprattus sprattus Zone : Union waters of subdivisions 22-32 SPR/3B23.; SPR/3C22.; SPR/3D24.; SPR/3D25.; SPR/3D26.; SPR/3D27.; SPR/3D28.; SPR/3D29.; SPR/3D30.; SPR/3D31.; SPR/3D32. Denmark 23 672 (3) Analytical TAC Germany 14 997 (3) Estonia 27 489 (3) Finland 12 392 (3) Latvia 33 200 (3) Lithuania 12 010 (3) Poland 70 456 (3) Sweden 45 763 (3) Union 239 979 TAC Not relevant (1) Expressed by number of individual fish. (2) Expressed by number of individual fish. (3) At least 92 % of landings counted against the quota must be of sprat. By-catches of herring are to be counted against the remaining 8 % of the quota (HER/*3BCDC). ANNEX II FISHING EFFORT LIMITS 1. Member States shall allocate the right to vessels flying their flag and fishing with trawls, Danish seines or similar gear of a mesh size equal to, or larger than, 90 mm, with gillnets, entangling nets or trammel nets of a mesh size equal to, or larger than, 90 mm, with bottom set lines, longlines except drifting lines, handlines and jigging equipment, to be up to: (a) 147 days absent from port in ICES subdivisions 22-24, with the exception of the period from 1 to 30 April when Article 8(1)(a) of Regulation (EC) No 1098/2007 applies; and (b) 146 days absent from port in ICES subdivisions 25-28, with the exception of the period from 1 July to 31 August when Article 8(1)(b) of Regulation (EC) No 1098/2007 applies. 2. The maximum number of days absent from port per year for which a vessel may be present within the two areas referred to in point 1(a) and (b) fishing with the gear specified in point 1 may not exceed the maximum number of days absent from port allocated for one of those two areas. 3. By way of derogation from points 1 and 2, and where efficient management of fishing opportunities so requires, a Member State may allocate to vessels flying its flag the right to additional days absent from port where an equal amount of days absent from port is withdrawn from other vessels flying its flag that are subject to effort restriction in the same area and where the capacity, in terms of kW, of each of the donor vessels is equal to, or larger than, that of the receiving vessels. The number of receiving vessels may not exceed 15 % of the total number of vessels of the Member State concerned, as indicated in point 1.